Case 6:20-cv-01083-ADA Document 34-4 Filed 08/16/21 Page 1 of 8




                     EXHIBIT 1
Case 6:20-cv-01083-ADA Document 34-4 Filed 08/16/21 Page 2 of 8




           UNITED STATES DEPARTMENT OF COMMERCE
               Un ited States Patent and Trademark Office

                                      May 11, 2021

TIDS IS TO CERTIFY THAT ANNEXED HERETO IS A TRUE COPY FROM
THE RECORDS OF THIS OFFICE O F :




U.S. PATENT: 7,409,715
ISSUE DATE: August 05, 2008




                 By Authority of the
                 U nder Secretary of Commerce for Intellectual Property
                 and Director of the U nited States Patent and Trademark Offic



                                      t A.Z--
                                     JOHN A BURSON
                                     Certifying Officer




                                                          WSOU-ARISTA0000608
            Case 6:20-cv-01083-ADA Document 34-4 Filed 08/16/21 Page 3 of 8


                                                                                    11111111111111111 IIIII IHI lllll llll lllll lllll lllll lllll 111111111111111111
                                                                                                                       US007409715B2


c12)    United States Patent                                                                 (10)    Patent No.:                       US 7,409,715 B2
        Gariador et al.                                                                      (45)    Date of Patent:                              Aug. 5, 2008

(54)      MECHANISM FOR DETECTION OF                                                          7,142,847        B2 •     11/2006    Umedaet al. . .............. 455/418
          ATTACKS BASED ON IMPERSONATION IN A                                                 7,308,705        82 •     12/2007    Gordy et al . ................... 726/3
          WIRELESS NETWORK                                                                    7,33 1,061       Bl•       2/2008    Ramsey et al. ........ ....... . 726/23
                                                                                          2002/0150228         Al +     10/2002    Umeda el al . .......... 379/ 220.0J
(75)     lnveotors: Frederic Gariador, Ottawa (CA); Vinod                                 2002/0 J 763 78      Al+      1 J/2002   Hami lton et al. ...... .. .... 370/328
                    Kumar Choy!, Ottawa (CA); Andrew                                      2003/0041244         Al•       2/2003    Buttyan et al. ....... ....... 713/ 172
                    Robison, Ottawa (CA)                                                  2003/0070084         Al*       4/2003    Satomaa et al . ............. 713/200

(73)      Assignee: A lcatel Lucent, Paris (FR)

( *)      Notice:       Subject to any disclaimer, the term of this                                                        (Continued)
                        patent is extended or adjusted under 35
                        U.S.C. 154(b) by 807 days.                                                       FOREIGN PATENT DOCUMENTS
                                                                                        WO             WO 03/065186 Al               8/2003
(2 1)    Appl. No.: 10n31,029

(22)      FiJed:        Dec.10, 2003
                                                                                                                           (Continued)
(65)                         Prior Publkation Data
                                                                                                                 OTHER PUBLJCATJONS
          US 2005/0144544Al                 Juo.30,2005
                                                                                        Balasubramaniyan, Jai, Jose Omar Garcia-Fernandez, E. H. Spaf-
(51)     lot. Cl.                                                                       ford, and Diego Zamboni . An Architecture for Intrusion Detection
         G06F 11/00                    (2006.01)                                        using Autonomous Agents. Department of Computer Sciences,
         G06F 12114                    (2006.01)                                        Purdue University; Coast TR 98-05; 1998. http://citeseer.ist.psu.edu/
         G06F 12116                    (2006.01)                                        balasubramaniyan98architecture. html.•
         G06F 15118                    (2006.01)
                                                                                                                           (Continued)
         G08B 23100                    (2006.01)
(52)     U.S. CJ. ....... ........... ... ...................... 726/23 ; 726/22        Primary Examiner-Nasser Moazzami
(58)     Field of Classification Search ....... ...... . 726/22- 23                     Assistant Examiner-David Garcia Cervetti
         See application file for complete search history.
                                                                                        (57)                               ABSTRACT
(56)                         References C ited
                      U.S. PAJENT DOCUMENTS
                                                                                        An impersonatioo detection system for a wireless oode of a
        5,561,689     A •    10/1996    Fleek et al . .............. . .. 375/279       wireless communication network is described. Toe system
        6,198,728     Bl•     3/200 1   Hulyalkar el al . ........ 370/ 310.1           comprises ao intrusion detection module for correlating the
        6,735,630     Bl •    5/2004    Gelvin et al. . ...... ........ 709/224         original data frames transmitted by the wireless node with
        6,745,333     Bl •    6/2004    Thomsen .................... . 726/23           incoming data frames received over the air interface. Toe
        6,826,607     Bl •   11/2004    Gelvin et al. . .............. 709/224          wireless node is connected to the intrusion detection module
        6,832,251     Bl•    12!2004    Gelvin et al. ............... 709/224           over a secure link, for receiving a copy of the original data
        6,859,831     Bl•     2/2005    Gelvin et al. ..... .. ........ 709/224
                                                                                        frames. A method for detecting impersonation based attacks
        6,986,161     B2 +    1/2006    Bill.hartz ...................... 726/23
                                                                                        at a wireless oode is also disc losed.
        7.020 ,701    Bl•     3/ 2006   Gelvin et al . ............... 709/224
        7.082 , 117   B2*     7/2006    Billhartz ..................... 370/338
        7, 140,040    82 •   11/ 2006   McBrearty et al. ............ 726/23                                  20 C la in1s, 1 Drawing Sheet



                                                                 10


                                                                                                  w.-eiess traffic a



                                                                                                      W,reless traffic b




                                                  20
                                                                                             22
                                                         28




                                 Copy provided by USPTO from the PIRS Image Database on 04-28-2021


                                                                                                                                         WSOU-ARISTA0000609
      Case 6:20-cv-01083-ADA Document 34-4 Filed 08/16/21 Page 4 of 8




                                                            US 7,409,715 B2
                                                                       Page2


                U.S. PATENT DOCUMENTS                                          2006/0161983 Al•     7/2006 Cothrell et al. ............... 726/23

2003/0 135762   Al     7/ 2003   Macaulay                                               FOREIGN PATENT DOCUMENTS
2003/0217289    Al• 11/ 2003     Ammon et al. ············· 713/201         WO         WO 03/088532 Al        10/2003
2004/0028000    Al• 2/2004       Billhartz ..................... 370/3 12
2004/0028016    Al •   2/2004    Billhartz ....... .............. 370/338                     OTHER PUBLICATIONS
2004/0 162995   Al• 8/2004       Muaddi et al. .............. 713/201       Y. Zhang, W. Lee, and Y. Huang. Intrusion detection techniques for
2004/0190547    Al• 9/ 2004      Gordy et al . ................ 370/463     mobile wireless networks. ACM/Kluwer Mobile Networks and
2004/0198392    Al• 10/ 2004     Harvey et al . ............ 455/456. 1     Applications (MONET), to appear 2002. http://citeseer.bt.psu.edu/
2004/0213172    Al• 10/2004      Myers et al . ................ 370/313     zhang03 intrusion .html.•
2004/0215976    Al• 10/2004      Jain ........................... 713/201   Wright, J, Detecting Wueless LAN MAC Address Spoofing, Jan. 21,
2004/0252837    A l • 12/2004    Harvey et al ................ 380/270      2003, XP-02330231, pp. 1-20.
2005/000503 1   Al•    l/2005    Gordy et al . ..... ...... ..... 709/250   Wright, Joshua, Detecting Wireless LAN MAC Address Spoofing,
                                                                            Polar Cove, Providence, RI.
2005/0037733    AJ•    2/2005    Coleman et al. ............ 455/411
2005/0050205    Al •   3/2005    Gordy et al. ................ 709/227      * cited by examiner




                          Copy provided by USPTO from the ?IRS Image Database on 04-28-2021


                                                                                                                  WSOU-ARISTA0000610
                                          Case 6:20-cv-01083-ADA Document 34-4 Filed 08/16/21 Page 5 of 8




                                                                                                                                                           ~
                                                                                                                                                           .7J).
                                                           12         14                                                                                   lad
                                                                                                                                                            ~
                                                                                                                                                           l"'t-
                                                                                                                                                            ('D
                             1
                                     15   /      I   A   'V( ~                          .                                                                  =
                                                                                                                                                           l"'t-

                     g
                     "O
                                                                           Wireless traff1c a
                     :a<
                     a:
                     8.
                     fl
                     ?;i
                     ~
                     0
                     §'
                     3
                     S-
                     c>
                     "O
                                                                  f             Wireless traffic b

                     ~                                                     14
                     §'                                                                                                I
                                                                                                                                  """.,,                   >
                     ~                                                                                                                                     =
                                                                                                                                                           ~
                                 I
                                                                                                                           ~
                     0
                     e
                            20            / I"           1 1 "- 22
                     "'<,                                                                        43   ~                                          41
                                                                                                                                                           ,.tll
                                                                                                                                                            N
                     ~                                                                                                                                      0
                     0
                     .:,         28 -                      -~ti                                           \                       ),__           )          0
                                                                                                                                                            00

                     t..,
                     00                                                                         No Impersonation   I
                                                                                                                       Yes
                     0
                     IN
                                                                                            I       detected
                                          FIGURE 1                                                                                  I      Id~
                                                                                                                                                      42    d
WSOU-ARISTA0000611




                                                                                                                                                            rLJ

                                                                                                FIGURE 2                   I Impersonation _)              ...-...l
                                                                                                                                                            ~
                                                                                                                                                            Q
                                                                                                                             attack detected               ...\C
                                                                                                                                                            -...l
                                                                                                                                                            ~
                                                                                                                                                            tit
                                                                                                                                                            t:d
                                                                                                                                                            N
         Case 6:20-cv-01083-ADA Document 34-4 Filed 08/16/21 Page 6 of 8




                                                       US 7,409,715 B2
                                1                                                                    2
       MECHANISM FOR DETECTION OF                                        U.S. patent application Ser. No. 2003/0135762 (Macaulay)
    ATTACKS BASED ON IMPERSONATION IN A                                entitled "Wireless Network Security System" and published
            WIRELESS NETWORK                                           Jul. 17, 2003, discloses an 802.11 security system for moni-
                                                                       toring wireless networks fo.r detecting and locating unautho-
                 FIELD OF THE INVENTION                             s rized or threatening IEEE 802.11 devices entering a user's
                                                                       wireless network environment or a facility not intended to
   Toe invention is directed to intrusion detection systems and        support wireless netwo.rks. The security system comprises a
in particular to a mechanism for detection of attacks based on         network appliance subsystem, a portable computing sub-
impersonation in a wireless network.                                   system and an interface between these two subsystems. The
                                                                   10 purtablec.;mnputiJJ.~ subsystem is a manually uperatw tleviet:,
            BACKGROUND OF THE INVENTION                               which searches for specific devices using a directional
                                                                      antenna and indicates when targeted (intruder) radio signals
    Wueless Networks have become more and more prevalent              are found, and the signal strength. Toe network appliance
O\ er the past few years as they appeal to the end users for the      subsystem is equipped with an analyzing module that looks
convenience they provide.                                          15 for IEEE 802.11 -specific attack patterns using real-time
    Security is an issue in this kind of network as the commu-        analysis, and contains configurations related to alert levels
nication media used is shared. As a result, wireless networks         and security policy configurations. However, this solution
a.re particularly vulnerable to attacks at the lowest levels ofthe    relies on traffic monitoring to detect intrusion and requires
commurucation protocols (first and second layer of the Open           duplication of all wireless interfaces used by a respective
Systems Interconnection (OSI) model). It is indeed very easy 20 node.
to tap or inject traffic into such a network.                            In addition, existing wireless IDSs, such as the Guard
    Such attacks could be used to impersonate a wireless node         product by AirDefense™, rely ona set of network probes and
in order to gain a fraudulent access to the network or, even          a specific server appliance. However, there is no correlation or
more dangerous, to arbitrary create denial of services, or            consolidation between the wireless node and the IDS system.
'man in the middle' attacks by impersonating nodes that 25               Joshua Wight, in an article entitled "Detecting Wireless
assume a special :function in the network (i.e. an access point       LAN MAC Address Spoofing", provides an in-depth analysis
in an 802.11 network).                                                of the anomalies generated by tools that spoof MAC
   Traditional security systems and technologies such are             addresses. While knowledge of these anomalies enables an
firewall or IP Security (IPSec) tunnel fail to fully address          easier detection of the spoofed traffic generated by these
those threats since they are not designed to address security 30 tools, the analysis has some limitations. For example, it is
threats at lower levels of the OSI model. Other mechanisms,           based on anomalies generated by specific attack tools, which
such as address filtering perfoaned by tbe wireless equip-            should not be considered as invariants. As well, most of the
ment, are useless in this environment where impersonating a           anomalies are present when random MAC addresses are used
valid address is so easy t.o do.                                      for attacks, which is oot always the case.
    It is now well understood by the industry that solutions that 35     In general, the prior art solutions rely only on wireless
monitor the wireless traffic to detect the above mentioned            traffic monitoring in order to detect intrusions. Using such
attacks bring security benefits. This explains the increasing         techniques, it is not possible to differentiate in a reliable way
appearance of Intrusion Detection System (IDS) in the wire-           the legitimate traffic sent by a node (for instance the manage-
less product space.                                                   ment or control frames) from the malicious t..-affic generated
   An IDS is an entity on a network that monitors a variety of 40 by an attacker node masquerading as the real node.
system and network resources for anomalies to detect                     This inability to detect in a reliable way the occurrence of
attempts to compromise the network. An IDS generally                  malicious traffic leaves wireless nodes susceptible to various
assesses if the monitored data satisfies the network rules and        types of attacks such as de-authentication, some Man in the
heuristics, mismatches indicating an attack in progress. Toe          Middle, denial of service, etc.
IDS will then advise the network user of the attack; more 4 5
sophisticated IDS may launch automatic network defense                              SUMMARY OF THE INVENTION
counter-measures. Monitoring can take many forms and
spans from low-level inspection oftbe data source and desti-             It is an object of the present invention to provide a mecha-
nation, to inspection of data packets content and monitoring          nism for the detection of attacks based on impersonation in a
the activity on a specific host.                                   50 wireless network.
   These security services are especially important for wire-            It is another object of the invention to increase the protec-
less commwtication, due to the ease of tapping into wireless          tion of a wireless node against the class of attacks based on
networks. In addition, since firewalls are employed on the            impersonation of a node using the physical address or other
user side of a wireless link, a message rejected by the firewall      higher layer address.
has already consumed the wireless resources required to 55               Accordingly, the invention provides a method for detecting
transmit. Toe wireless links are supported by Radio Fre-              impersonation based attacks at a wireless node of a wireless
quency (RF) ch=els, which are a scarce resource. Accord-              communication network, comprising the steps of: n) provid-
ingly, messages rejected by the firewall tend to waste band-          ing an intrusion detection module with a copy oforiginal data
width which could be allocated to other connections, can              frames transmitted by the wireless node over a wireless inter-
drive up user cost by increasing message transmissions, and 60 face; b) detecting at the intrusion detection module incoming
rend to slow overall throughput because of the resources              data frames received over the wireless interface; and c) rec-
required to transmit them over the wireless link.                     ognizing an impersonating attack when the information in the
   A specificity ofwireless networks is that they require IDS-        copy differs from the information in the incoming data
like systems specific to the lower Media Access Control               frames.
(MAC) layer management element (as defined by the seven- 65              Toe invention is also directed to an impersonation detec-
layer OSI model) wh.ile traditional IDS systems mainly focus          tion system for a wireless node of a wireless commurucation
on the third and higher layers of the OSI model.                      network, the node for transmitting original data frames over a



                           Copy provided by US PTO from the PIRS Image Database.: on 04-28-2021


                                                                                                           WSOU-ARISTA0000612
         Case 6:20-cv-01083-ADA Document 34-4 Filed 08/16/21 Page 7 of 8




                                                       US 7,409,715 B2
                                3                                                                     4
 wireless interface comprising: an intrusion detection module           secure link 30. System 1 includes a respective transmitter unit
 for correlating the original data frames with incoming data            15 at node 10, connected to a receiver unit 25 at intrusion
 frames received over the air interface; and connection means           detection module 20 over secure link 30, operating according
 between the wireless node and the intrusion detection module          to a respective communication protocol. The language used
 for providing the intrusion detection module with a copy of 5 for the exchange of information over the secure link 3 0 could
 the original data frames.                                              be standardized for a better openness and for easing integra-
    Still further, the invention is directed to a wireless node for     tion with third party intrusion detection systems available for
 a wireless network comprising: means for transmining out-             wireless networks.
 going data frames over a wireless interface; an intrusion                 It is to be noted that the blocks shown in FIG. 1 represent
 detection module for correlating the outgoing data frames 10 the logical components of the ilnpersonation detection sys-
 with incoming data frames received from the air interface;             tem. Indeed, these blocks may be integrated in order to build
 and a secure link between the wireless node and the intrusion         a wireless node with embedded impersonation detection
 detection module for providing the intrusion detection mod-           capabilities. In this case, the secure link between node 10 and
 ule with a copy of the outgoing data frames.                           module 20 could be replaced by inter-processes co=unica-
    Advantageously, the detection mechanism according to the 15 tions.
 invention provides reliable detection of anacks based on                  Node 10 generates original data denoted with A , which is
 impersonation of a wireless node, while it does not require           modulated over the wireless channels that are allocated to
 any specialized, costly equipment. Minor changes in the               node 10, as well known, and an antenna 12 transmits wireless
 wireless node implementation are required to publish appro-           traffic a over wireless interface 14. This transmission is per-
priate information to the intrusion detection module; however 20 formed in the normal fashion for the wireless technology in
 these changes are fully offset by the increased intrusion detec-      question- the transmission technology is not relevant to tbis
 tion reliability.                                                     invention. Node 10 also sends a copy of the original data A to
    As well, it does not require any change to any wireless            the intrusion detection modu le 20 over the secure link 30 . As
networking standard to operate.                                        indicated above, this copy may include only management
    1his invention does not provide a full IDS solution for 25 frames or a summary of the traffic.
wireless networks, but rather aims to solve a problem, which               The intrusion detection module 20 monitors the channels
cannot normally be solved by the existing IDS solutions.               allocated to node 10 using an antenna 22. It collects wireless
                                                                       traffic denoted with b on FIG. 1, and a receiver 26 detects data
        BRIEF DESCRIPTION OF THE DRAWINGS                              B carried by these channels. A data processing unit DPU 28 at
                                                                    JO IDM 20 correlates data set A and data set B · an intrusion is
    FIG. 1 illustrates the logical architecture of an ilnperson-       detected when data set C is not empty.
ation detection system according to an embodiment of the                   Note that if the copy of the original data A encompasses
invention; and                                                         only selected frames of the traffic processed by the wireless
    FIG. 2 shows the attack detection process performed using          node, DPU 28 selects for correlation similar frames from
the detection system of FIG. 1.                                     J5 incoming data B.
                                                                           The output of DPU 28 may be used as such to alarm the
     DETAILED DESCRIPTION OF THE INVENTION                             node or the network management system of an intrusion. This
                                                                       information may also be used in conjunction with informa-
    1his invention proposes to exploit additional information          tion gathered by any wireless intrusion detection system
made available by the wireless node in order to enhance the 40 available in the respective network, and used as a means to
intrusion detection capabilities of the wireless networks. The         achieve a better diagnosis of attacks going on in the wireless
invention comprises an intrusion detection module connected            network.
to the wireless node under surveillance by a secure link. The              FIG. 2 shows the attack detection process performed using
wireless node sends to the intrusion detection module a copy           the detection system of FIG. 1. As indicated above, DPU 28
of the traffic it sent to the wireless interface over the secure 45 (see FIG. 1) uses data A corresponding to the wireless traffic
link.                                                                  a sent by the wireless node 10 and the incoming data B
    For increased efficiency, this copy may not encompass all          corresponding to the wireless traffic b received by the intru-
traffic processed by the wireless node. For instance, in a             sion detection module 20. In step 40, DPU 28 correlates these
802.1 l network, it may only consist of management frames              two sources of information in order to detect spoofed traffic
which by themselves enable the detection of a large variety of 50 that uses the physical address on oode.
attacks. It may also b,~ a summary of the traffic, which would            If the result C of the subtraction of the set A to the set Bis
allow statistical comparisons to be made such as differences           not empty, as shown by branch 'No' of decision block 41, this
in the number and types of the frames.                                 means that an impersonation attack is going on, shown in step
    1his intrusion detection module monitors the traffic trans-        42. Further analysis could be used to obtain a more accurate
mitted over the wireless interface by the wireless node and 55 assessment of the attack according to the wireless protocol
compares it to the information about the same traffic as sent          monitored. For instance, in the case of an 802 .J l network, the
by the wireless node over the secure link. Any inconsistencies         detection of a forged de-authentication or disassociation
between the wireless traffic received and the information              802.11 management frame can allow detection of a denial of
received would show suspect behavior that can be analyzed to           service attack. A 'man in the middle' attack can be diagnosed,
qualjfy the attack. For example, if a monitored wireless node 60 if such a packet is followed by an association to another
is inactive but the intmsjon detection module recejves wire-           wireless node.
less traffic that indicates the monitored node is the originator,         Conversely, if the result C of the subtraction of the set A to
then this would be a sign of suspect bebavior.                         the set B is empty, as shown by the 'Yes branch of decision
    FIG. 1 illustrates the logical architecture of the imperson-       block 41, this means that no attack bas been detected, shown
ation detection system 1 according to the invention. It shows 65 in step 43.
a node 10 of a wireless communication network and an intru-               The embodiments and variations shown and described
sion detection modu le IDM 20 connected to node 10 over a              herein are merely illustrative of the principles of this inven-



                           Copy provided by USPTO from the PIRS Image Database on 04-28-2021


                                                                                                            WSOU-ARISTA0000613
         Case 6:20-cv-01083-ADA Document 34-4 Filed 08/16/21 Page 8 of 8




                                                      US 7,409,715 B2
                               5                                                                   6
tion and that various modifications may be implemented by              a fust receiv;ng unit for receiving the copy;
those skilled in the a.rt without departing from the scope and         an antenna for capturing the incoming traffic received on
spirit of the invention.                                                   all transmission channels allocated to the wireless node;
   We claim:                                                           a second receiving unit for detecting the incoming data
   l . A method for detecting impersonation based attacks at a 5           frames from the incoming traffic; and
wireless node of a wireless communication network, com-                a data processing unit for correlating the copy with the
prising the steps of:                                                     incoming data frames and generating a impersonation
   a) operatively connecting the wireless node with an intru-             detection signal .
        sion detection module and providing the intrusion detec-       12. The impersonation detection system of claim 11,
        tion module with a copy of original data frames trans- LO wherein the intrusion detection module further comprises
       mined by the wireless node over a wireless interface;        means for qualifying an intrusion attack based on the imper-
   b) detecting at the intrusion detection module incoming          sonation detected signal .
       data frames received over the wireless interface;               13. The impersonation detection system of claim 12
   c) comparing at the intrusion detection module the infor-        wherein the secure link operates according to a communica-
       mation in the copy with the information iu rhe iocom.ing 15 tion protocol.
       data frames; and                                                14_ The impersonation detection system of claim 10,
   d) recognizing an impersonating attack when the intrusion        wherein the connection means comprises, when the intrusion
       detection module determines that the information in the      d.:tection module resides away from the wireless node:
       copy differs from the information in the incoming data          a transmitting unit on the wireless node, for transmitting
       frames.                                                   20       the copy to the intrusion detection module; and
   2. The method of claim 1, wherein step a) comprises trans-          a secure link for connecting the wireless node with the
m.irting the copy over a secure link established between the              intrusion detection module.
wireless node and the intrusion detection module.                      15. The impersonation detection system of claim 14,
   3. The method of claim 1, wherein the copy comprises only        wherein the secure link is established as inter-processes com-
management frames .                                              25 municatioo, when the intrusion detection module is iote-
   4. The method of claim 1, wherein the copy includes a            grated within the wireless node.
summary of the outgoing data frames.                                   16. The impersonation detection system of claim 10,
   5. The method of claim 4, wherein the summary of the             wherein the wireless network operates according to any wire-
outgoing data frames comprises frames that allow statistical        less network technology.
comparisons.                                                     30    17. A wireless node for a wireless network comprising:
   6. The method of claim 4 , wherein the summary comprises            means for transmitting outgoing data frames over a wire-
the number of the outgoing data frames transm.ined over a                 less interface·
time interval.                                                         an intrusion detection module for correlating the outgoing
   7. The method of claim 4, wherein the summary comprises                data frames with incoming data frames received from
the types of the original data frames.                           35       the air interface; and
   8. The method of claim l , wherein step b) comprises moni-          a secure link between the wireless node and the intrusion
toring all wireless channels allocated Lo the wireless node and           detection module for providing the intrusion detection
extracting the incoming data frames received over all the                 module with a copy of the outgoing data frames.
wireless channels allocated to the wireless node.                      18. The wireless node of claim 17, wherein the intrusion
   9. Toe method of claim 1, wherein step d) comprises:          40 detection module comprises:
   correlating the original data frames with the incoming data         a first receiving unit for receiving the copy of the outgoing
       frames for detecting an inconsistency between the                  data frames;
       frames; and                                                     an antenna for capturing the incoming traffic carried on all
   upon detection of the inconsistency further processing the             transmission channels allocated to the wireless node;
       incoming data frames for qualifying the impersonating 4 5       a second receiving unit for detecting the incoming data
       attack.                                                            frames from the incoming traffic; and
   10 . An impersonation detection system for a wireless node          a data processing unit for correlating the copy of the out-
of a wireless communication network, the node for transmit-               going data frames with the incoming data frames and
ting original data frames over a wireless interface comprising:           generating an impersonation detected signal.
   an intrusion detection module for correlating the original 50       19. The an impersonation detection system of claim 18,
       data frames with incoming data frames received over the      wherein the intrusion detection modu le further comprises
       air interface; and                                           means for qualifying an intrusion attack based on the imper-
   connection means between the wireless node and the intru-        sonation detected signal.
       sion detection module for providing the intrusion detec-        20. The impersonation detection system of claim 18,
                                                                 55 wherein the wireless network operates according to any wire-
       tion module with a copy of the original data frames.
                                                                    less network technology.
   11. The impersonation detection system of claim 10,
wherein the intrusion detection module comprises:                                            * *   *   • •




                          Copy provided by USPTO from the PIRS lmage Database on 04-28-2021


                                                                                                         WSOU-ARISTA0000614
